Order entered October 24, 2017




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-17-01033-CV

                      DEMETRA JEFFERSON WYSINGER, Appellant

                                                 V.

                    GEICO COUNTY MUTUAL INSURANCE, Appellee

                        On Appeal from the County Court at Law No. 5
                                    Dallas County, Texas
                            Trial Court Cause No. CC-17-00628-E

                                             ORDER
      Before the Court is appellant’s October 13, 2017 letter concerning the reporter’s record.

The letter is addressed to both the court reporter and this Court. However, the letter appears to

have been filed in this Court only. Accordingly, we DIRECT the Clerk of the Court to send a

copy of appellant’s October 13th letter and this order to Vikki Ogden, Official Court Reporter for

County Court at Law No. 5.

       We ORDER the reporter’s record be filed no later than November 22, 2017.                    As

appellant filed a statement of inability to pay costs in the trial court, the record shall be prepared

and filed without payment of the reporter’s fees.


                                                        /s/   CRAIG STODDART
                                                              JUSTICE